Citation Nr: 0114902	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  98-09 195	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1. The propriety of the assignment of a 50 percent rating for 
service connected status post excision, ganglion cyst, 
right (major) wrist.  

2. The propriety of an initial noncompensable evaluation 
assigned for diverticulitis, status post hemicolectomy, 
prior to November 3, 1997 and a 10 percent rating 
thereafter.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from March 1967 to December 
1969 and from October 1970 to March 1989.  

On December 22, 1995, the veteran submitted original claims 
for, among other things, service connection for a status post 
excision of a right wrist ganglion and service connection for 
diverticulitis.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1996 rating 
decision by the VA regional office in New York, New York, 
that granted service connection and a noncompensable rating 
for the veteran's right wrist disability and also granted 
service connection and a noncompensable evaluation for 
diverticulitis.  

The veteran thereafter moved to another location in New York 
state, and his claim was transferred to the RO in Buffalo, 
New York.  In a March 1998 rating decision, the Buffalo RO 
assigned a 10 percent rating for the veteran's 
diverticulitis, status post hemicolectomy, effective November 
3, 1997.  At that time, the RO also increased the rating for 
the veteran's right wrist disability to 10 percent, from 
December 22, 1995, the date of claim.  

The Board remanded this case to the RO in March 1999 for 
further development.  Thereafter, the veteran moved to 
Massachusetts, and his claim was therefore transferred to the 
RO in Boston, Massachusetts.  In a September 2000 rating 
decision, that RO increased the rating for the veteran's 
right wrist disorder to 50 percent disabling, effective 
December 22, 1995.  The 10 percent rating assigned for the 
veteran's diverticulitis, status post hemicolectomy, was 
continued.  

The case is now again before the Board for appellate 
consideration.  In view of the decision of the United States 
Court of Appeals for Veterans Claims (Court) in the case of 
Fenderson v. West, 12 Vet. App. 119 (1999), the Board has 
characterized the issues on appeal as listed on the title 
page of this decision.  

A review of the record indicates that the veteran has 
recently moved to the state of Nevada.  It is noted that the 
veteran's representative throughout this appeal has been the 
New York State Division of Veterans Affairs.  That 
organization has provided copies of relevant documents and 
has made an initial presentation on the veteran's behalf.  
Although the veteran no longer resides in New York, it does 
not appear from the record that he has ever sought to obtain 
another representative and the New York State Division of 
Veterans Affairs has not sought to withdraw its 
representation of the veteran during this appeal.  


FINDING OF FACT

The veteran's service connected right wrist disability is 
productive of no more than incomplete paralysis of the right 
median nerve; complete paralysis of the right median, radial, 
and/or ulnar nerve has not been demonstrated.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
the veteran's status post residuals of a right (major) 
ganglion cyst with carpal tunnel syndrome have not been met.  
38 U.S.C.A. § 1155 (West 1991); Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. § 4.124(a), Diagnostic Code 
8515 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of the veteran's appeal 
in regard to the issue of an increased rating for a right 
wrist disability.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).

Although this law was not in effect at the time the 
adjudication of the claim for higher ratings for a right 
wrist disability was undertaken, a review of the record 
reflects that the RO substantially complied with the notice 
provisions, that is, what is necessary to complete the 
veteran's claim in regard to this issue.  Moreover, there is 
no indication that there are any medical treatment records 
relating to this disability that have not been obtained.  For 
this reason, the Board finds no further duty to assist in the 
development of evidence and will proceed to an adjudication 
of the claim for a higher rating for the veteran's right 
wrist disability on the merits.  
Therefore no further notification or development under the 
Veterans Claims Assistance Act of 2000 will be necessary in 
regard to the veteran's appeal of this issue.  

I. Factual Background  

On VA orthopedic examination in February 1996, it was 
reported that the veteran was right handed.  It was reported 
that he sustained a right wrist injury in 1972, during 
service.  Shortly after this injury, three separate ganglions 
appeared which were surgically removed during service.  
Thereafter, the veteran was left with some residual flexion 
problems with all the fingers of the right hand.  On 
evaluation, the veteran complained of loss of dexterity in 
the right hand and he said that he would lose control of 
opening and closing his fingers if his hand was in certain 
positions.  He also reported a very weak grip on the right.  

Evaluation revealed a three inch curbed scar on the right 
wrist.  There was no swelling or deformity in the right 
wrist.  There was 80 degrees of flexion in the right wrist 
with zero degrees of extension.  It was reported that there 
were 85 degrees of pronation and 85 degrees of supination.  
Radial deviation was 15 degrees and ulnar deviation was 40 
degrees.  An x-ray of the right wrist was reported to be 
negative.  The diagnosis was status post excision of ganglii 
of right wrist with loss of grasping power.  

On further VA orthopedic examination in November 1997, the 
veteran reported that over the previous few years he had 
occasional numbness in the right wrist and occasional 
shooting pains in the area.  He said that his right hand 
symptoms were such that he could not push or pull with the 
right hand.  He also reported difficulty buttoning his shirt 
and indicated that weather changes caused flare-ups in his 
right wrist to the point where he could not put on his shoes.  
The veteran also reported that numbness and pain in the right 
wrist caused sleeping difficulties and occasionally caused 
restrictions on social life.  It was said that he used his 
left hand while driving because he could not keep his right 
hand elevated and on the steering wheel.  He also reported 
that he was unable to write during flare-ups of his right 
wrist disability.  

Evaluation revealed a V shaped well-healed scar over the 
dorsum of the right wrist.  There was a positive Tinel's sign 
on tapping the scar, with pain radiating into the dorsum of 
the hand and fingers.  Handgrip was weak on the right and 
measured 3/5 versus 5/5 on the left.  Tapping the Guyon canal 
caused radiation of pain proximally to the elbow.  The 
veteran had from 0 degrees to 60 degrees of palmar flexion in 
the right wrist and extension was from 0 degrees to 10 
degrees.  Radial deviation was from 0 degrees to 10 degrees 
and ulnar deviation was from 0 degrees to 20 degrees.  Motor 
function of the fingers was described as good.  The veteran 
was able to approximate the fingertips to the palmar crease 
and he could funnel pose all of his fingers.  The diagnosis 
was status post ganglionectomy of the right wrist with 
resultant loss of motion of the wrist and early compression 
neuropathy of the ulnar nerve at the Guyon canal.  

The examining physician said that the residual effects of the 
cyst removal was loss of wrist motion, aggravated by weather 
changes.  The loss of strength and sensation in the wrist was 
said to be probably due to the compressive affect of the 
ulnar nerve on the canal Guyon.  However, it was the 
examiner's opinion that the principal residuals of the cyst 
removal were loss of range of motion of the wrist and pain on 
stressing wrist motion.  It was noted that the examination 
was conducted during a period of quiescent symptoms.  The 
examiner stressed that the physical findings during 
exacerbations would be significantly altered.  

During a VA orthopedic examination in July 1998, the veteran 
said that he had been experiencing pain and numbness in the 
right and over the previous three or four months.  No recent 
injury was reported.  The veteran said that he could not work 
because of the limitation of function in the right hand and 
had to take disability leave from his job as a police 
officer.  Difficulties driving due to weakness in the right 
hand grip were reported.  It was said that he had sleeping 
difficulties due to right wrist pain that would radiate into 
the elbow.  Evaluation revealed a right hand grip of 3/5 
compared to 5/5 in the left hand.  There was no sensory 
deficit noted in the right ulnar and radial nerve 
distributions.  He had a very positive Tinel's sign at the 
right wrist.  Flexion of the wrist caused increased pain and 
numbness in the right hand.  The diagnosis was carpal tunnel 
syndrome in the right hand.  It was again noted that the 
examination was conducted during a period of quiescent 
symptoms.  The examiner stressed that the physical findings 
during exacerbations would be significantly altered.  

When he was seen as an outpatient by the VA in July 1999 the 
veteran reported episodic numbness in the right hand.  It was 
noted that extension and flexion of the wrist were normal, 
but painful.  Thenar and intrinsic muscle strength was 
normal.  The Tinel's signs over the carpal tunnel and over 
the cubital tunnel were positive.  It was noted that 
sensation to pin was absent in all the fingers, but sensation 
to vibration was normal.  Nerve conduction studies showed 
evidence of right carpal tunnel syndrome on the right and 
mild left carpal tunnel syndrome.  There was also mild 
slowing of right ulnar sensory distal latency.  

The veteran was seen again by the VA for right wrist 
complaints in September 1999.  Wrist extension and flexion 
were normal, but with mild pain.  Thenar and intrinsic muscle 
strength was normal.  The Tinel's signs over the carpal 
tunnel and cubital tunnel were positive.  It was reported 
that the Phalen's sign was normal, but with aching pain in 
the wrist.  Sensation to pin was absent but vibratory 
sensation was normal.  

During a VA orthopedic examination in May 2000 the veteran 
said that his right hand and wrist disability had been 
deteriorating since his inservice surgery for the removal of 
cysts.  The veteran complained of decreased strength, 
dexterity, and mobility in the right hand accompanied with an 
increase in pain.  Sensory deficits in the fingers of the 
right hand were noted, especially the third, fourth, and 
fifth.  The veteran was said to take Tylenol or Motrin for 
pain about three to four times a week.  During flare-ups the 
veteran noticed increased swelling and he was said to have a 
fair amount of edema and swelling.  It was noted that the 
veteran was unable to type with his right hand, but he could 
write in long hand for brief periods.  It was noted that he 
had just graduated from college and was looking for 
employment.

On evaluation the veteran had 60 degrees of right 
dorsiflexion and there was 70 degrees of palmar flexion.  
Ulnar and radial deviation were within normal limits at 20 
degrees and 40 degrees respectively.  Grip strength on the 
right was 3/5, compared with 5/5 on the left.  It was noted 
that the veteran was unable to pick up a paper clip with his 
right hand, although such could be accomplished with the left 
hand.  The veteran was able to touch all four of his right 
digits and his thumb to the palmar crease, but very slowly.  
He could oppose the thumb to each digit, but very slowly.  A 
three to four centimeter scar was noted on the dorsal right 
wrist that was well healed.  However, beneath this scar there 
was swelling.  There was a positive Phalen's test within 
about twenty seconds.  There was a positive Tinel's sign.  
The veteran had pain on wrist flexion and extension, and 
especially upon palpation of the carpal tunnel compartment of 
the flexor retinaculum with shooting pains to the third and 
second digits.  The diagnoses were residuals of ganglion cyst 
excision of the right wrist, and carpal tunnel syndrome.  

The examining physician opined that there was likely to be a 
causal connection between the veteran's service connected 
right wrist disability and his later right carpal tunnel 
syndrome.  It was noted that swelling, fibrous adhesions, and 
postoperative changes can occur in the tissue of such a 
closed space and could probably cause carpal tunnel syndrome.  
The examiner also noted that the veteran exhibited functional 
loss, weakened movement, a loss of dexterity, and diminished 
sensation which were a real problem since the veteran was 
right handed.  It was again noted that the examination was 
conducted during a period of quiescent symptoms.  The 
examiner stressed that the physical findings during 
exacerbations would be significantly altered.  

II. Legal Analysis  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The veteran has been assigned a 50 percent rating under the 
provisions of 38 C.F.R. § 4.124(a), Diagnostic Code 8515 
based on severe incomplete paralysis of the median nerve of 
the major extremity.  Under the provisions of this disability 
code, a maximum 70 percent rating is assigned for complete 
paralysis of the median nerve of the major upper extremity 
with the hand inclined to the ulnar side, the index and 
middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand), incomplete and defective 
pronation, an absence of flexion of the index finger and 
feeble flexion in the middle finger, an inability to make a 
fist (the index and middle fingers remaining extended), an 
inability to flex the distal phalanx of the thumb, defective 
opposition and abduction of the thumb at right angles to the 
palm, weakened flexion of the wrist, and pain with trophic 
disturbances.  

Under the criteria of 38 C.F.R. § 4.124(a), Diagnostic Code 
8514, severe incomplete paralysis of the radial nerve in the 
major extremity is also assigned a 50 percent rating.  Under 
the provisions of this diagnostic code, a maximum 70 percent 
rating is assigned for complete paralysis of the radial nerve 
of the major upper extremity with drop of the hand and 
fingers perpetually flexed wrist and fingers, adduction of 
the thumb falling within the line of the outer border of the 
index finger, an inability to extend the hand at the wrist, 
an inability to extend the proximal phalanges of the fingers, 
an inability to extend the thumb or make lateral movements of 
the wrist, weakened supination of the hand, weakened 
extension and flexion of the elbow, loss of the synergic 
motion of the extensors seriously impairing handgrip, and, 
very rarely, total paralysis of the triceps.  

Under the criteria of 38 C.F.R. § 4.124(a), Diagnostic Code 
8516, a maximum 60 percent rating is assigned for complete 
paralysis of the ulnar nerve of the major upper extremity 
with "griffin claw" deformity due to flexor contracture of 
the ring and little fingers.  Very marked atrophy in the 
dorsal interspace and the thenar and hypothenar eminences, 
and loss of extension of the ring and little fingers with an 
inability to spread the fingers (or the reverse) an inability 
to adduct the thumb, and weakness of wrist flexion.  

Review of the record, including several recent VA 
examinations, clearly indicates that the veteran's right 
wrist and hand disability is equivalent to severe incomplete 
paralysis of the median nerve in the veteran's major upper 
extremity.  However, the clinical evidence of record does not 
demonstrate symptomatology due to the veteran's service 
connected right wrist disability of such severity as to 
indicate complete paralysis of the right median nerve, 
complete paralysis of the right ulnar nerve, or complete 
paralysis of the right radial nerve.   The veteran's right 
hand does not incline to the ulnar side, and there is no 
clinical evidence of either an "ape hand" or "griffin 
claw" deformity.  The record does not demonstrate that the 
right index and middle fingers extend more than normally or 
that the veteran's right wrist or fingers are permanently 
flexed.  No atrophy of the muscles of the thenar eminence has 
been noted and the veteran does not suffer from abnormalities 
in the motion of the right wrist, hand, fingers and/or thumb 
that would suggest complete paralysis in the median nerve, 
the ulnar nerve, or the radial nerve.  There is no evidence 
of incomplete and defective pronation of the forearm and the 
record does not show any dysfunction of flexion in the thumb, 
index finger and/or the middle finger.  The veteran has a 
weakened grasp in his right hand, and his right grip is 
generally 3/5 in strength compared to 5/5 on the left.  
However, there is no indication that the veteran cannot make 
a fist of the right hand.  The veteran can oppose and abduct 
the right thumb, although such is performed slowly.  While 
there is some weakened flexion of the right wrist, as well as 
pain, there is no evidence of trophic changes in the right 
wrist area.  Since the veteran's right wrist disability does 
not result in symptoms that cause complete paralysis of the 
right median nerve, or complete paralysis of the ulnar nerve, 
or complete paralysis of the radial nerve, an evaluation in 
excess of 50 percent for the veteran's right wrist disability 
is not currently warranted.  Accordingly, this disability is 
adequately reflected by the 50 percent rating currently 
assigned for this disorder under Diagnostic Code 8515.  

The Board also notes that the currently assigned 50 percent 
evaluation for the veteran's right wrist disability has been 
made effective as of December 12, 1995, the date of the 
veteran's original claim for service connection for this 
disability.  It is apparent from the evidence of record that 
this 50 percent rating reflects the greatest degree of 
disability in the right wrist since the date of the initial 
claim for service connection.  Therefore, there is no basis 
upon which to assign a "staged rating" as noted by the 
Court in Fenderson, supra.  



ORDER

An evaluation in excess of 50 percent for status post 
excision, ganglion cyst, right (major) wrist is denied.  


REMAND

The veteran is also seeking a compensable rating for his 
service connected diverticulitis, status post hemicolectomy 
prior to November 3, 1997 and an evaluation in excess of 10 
percent for this disability subsequent to that date.  

In the remand of March 1999, the Board instructed the RO to 
afford the veteran a VA gastrointestinal examination of his 
service connected diverticulitis.  Pursuant to the Board's 
remand the RO sent the veteran a letter dated in October 2000 
informing him that this examination had been scheduled and 
informed him of the time, date, and location of the 
examination.  This letter was addressed to the veteran at his 
residence of record in Massachusetts.  The record also 
contains a computer-generated document that indicates that 
the veteran failed to appear for this examination which was 
scheduled in November 2000.  The veteran was provided a 
supplemental statement of the case in February 2001, which 
informed him that his claim for increased ratings for 
diverticulitis had been denied.  The provisions of 
38 C.F.R.§ 3.655 were cited therein.  

The Board notes that the record contains a VA progress note, 
dated in June 2000 that indicated that the veteran was about 
to move to Nevada where his wife had recently found 
employment.  The record also includes a further computer 
document dated in March 2001 that indicates that the VA had 
been in contact with the veteran in Las Vegas in regard to a 
matter involving educational assistance.  (The veteran's 
telephone number was reported to have a Las Vegas area code.)  

In view of the above, the Board concludes that the veteran 
most likely did not receive the notice from the VA informing 
him of the time, date, and place to report for his November 
2000 VA gastrointestinal examination, although such was not 
returned as undeliverable.  A further attempt to schedule the 
veteran for such an examination should therefore be made 
prior to further appellate consideration of the issue of an 
increased rating for diverticulitis, status post 
hemicolectomy.  In so doing, the veteran's correct, current 
address should be ascertained.  The veteran is reminded to 
keep VA informed of changes in address in a timely manner.

The claimant is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655 Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the claimant is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

Also, changes in the law resulting from the Veterans Claims 
Assistance Act mandate that further development be undertaken 
prior to appellate review.  The issues of entitlement to an 
increased rating for a gastrointestinal disability currently 
certified for appeal in this case must be remanded to the RO 
so that it can again adjudicate this issue in light of this 
recent statutory provision.  

In so doing, the RO should also ensure that all development 
requested below has been undertaken, and ensure that all 
development and notification requirements are in compliance 
with the act.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision in regard to 
the issues of entitlement to entitlement to an increased 
rating for a gastrointestinal disability that is currently on 
appeal at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992).  

In view of the above, this case is REMANDED to the RO for the 
following actions:

1. The RO should ascertain the 
veteran's correct, current 
address of record, ensuring that 
the claims folder is transferred 
to the appropriate RO.  In event 
the veteran expresses a wish to 
appoint another service 
organization or other entity to 
represent him, the RO should 
provide him all necessary 
assistance.  

2. The RO must review the claims 
file and ensure that all 
notification and the development 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. 
No. 106-475 is completed.  In 
particular, the RO should ensure 
that the notification 
requirements and development 
procedures contained in Sections 
3 and 4 of the act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) 
are fully complied with and 
satisfied.  In this regard the RO 
should contact the claimant and 
inform him of the VA's heightened 
duty to assist him in the 
development of his claims for an 
increased rating for a 
gastrointestinal disability under 
the Veterans Claims Assistance 
Act of 2000.  The RO should also 
inform the appellant of the 
various types of documentation 
that can serve as evidence in 
regard to this claims.  All leads 
should be followed to their 
logical conclusion.  

3. All up-to-date VA and private 
treatment records should be 
obtained, which pertain to the 
issue of entitlement to an 
increased rating for a 
gastrointestinal disability.  

4. The appropriate RO should again 
schedule the veteran for a VA 
gastrointestinal examination to 
determine the nature and extent 
of the veteran's service 
connected diverticulitis.  Any 
indicated special studies should 
be obtained and all clinical 
findings reported in detail.  The 
claims folder, to include a copy 
of this remand must be made 
available to the examining 
physician so that the pertinent 
clinical records may be reviewed.  
The examining physician should 
state that the claims folder has 
reviewed in the examination 
report.  At the conclusion of the 
examination the veteran should 
characterized the veteran's 
gastrointestinal disability as 
mild, moderate, moderately 
severe, severe, or pronounced.  

5. When the above development has 
been completed the veteran's 
claim should be reviewed by the 
RO.  The RO should first examine 
the claims folder and ensure that 
the foregoing development has 
been completed in full.  If any 
development is incomplete, 
including if the examination 
report does not provide 
sufficient clinical evidence, 
appropriate measures should be 
taken.  

6. If the benefit sought on appeal 
remains denied, the veteran and 
his representative should be 
furnished a supplemental 
statement of the case and 
afforded a reasonable opportunity 
to respond.  The case should then 
be returned to this Board for 
further appellate consideration 
if otherwise appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence, to afford the veteran due 
process of law, and to comply with the provisions of the 
Veterans Claims Assistance Act of 2000.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 



